Lowrie, J.,
delivered the following concurring opinion:—
Concurring with my brother Black"in the results which he has expressed, I desire only to add a few words, in order to present some of the questions in the form which they have taken in my own mind.
It is provided in this charter that the legislature may resume the rights and privileges thereby granted to this company. The. charter is nothing else than the act and instrument by which rights *310and privileges are granted, and the resumption of the rights and privileges carries with it the revocation of the charter.
The power that may produce this result is the legislature, and therefore the power that granted is reserved for revocation. This reservation of legislative power over a subject is perfectly legitimate, and is not chargeable with the vice of enlarging the political functions of the legislature by means of a private contract. Before the charter the legislature had full power over that subject, and in the charter they expressly retain it, so that no doubt is left that the charter is still subject to a legitimately legislative control. And such control is expressly sanctioned as legislative by the Constitution, Article 1, S. 25, in an analogous case.
In saying that this reservation is of legislative power, we distinguish it from the power of forfeiture by due course of law; for that is a judicial power, exercised for punishment, and needing no reservation in the charter, and no contract, to support it; the power of punishment being involved in the very nature of government, and not at all needing the aid of a contract relation. We distinguish it further from the power of setting aside contracts for the bad faith of one of the parties; for that too is a judicial power, and needs no such express reservation. We distinguish it finally from the power which a party has to rescind a contract for condition broken; for that is not legislative power at all, but the power of executing an existing law, to wit, the contract law of the given relation.
Admit now that, as a general rule, corporation charters are protected, as contracts, from legislative interference; this charter does not fall within that category, for the legislative power to interfere is reserved in the grant of the franchise, and therefore no such contract was intended. The power of resumption, being reserved as a legislative one, is necessarily absolute. If it were subject to judicial control, or conditioned on a preliminary judicial sentence, it would not be legislative power at all.
It is objected that this power is not to be exercised, unless the corporation misuse or abuse its privileges. But, as legislative power must be guided by its own wisdom and knowledge, so it may take its own way of informing itself; and the courts cannot set aside its action, on their supposition or conviction that it is founded on misinformation. If the courts must first declare the abuse, .then an express legislative function is made dependent upon the judiciary, which is simply absurd. That the law-making power should be controlled in its action by previous law is even more palpably so.
These views show plainly enough that the limitation of the legislative power of resumption, to the case of an abuse of the privileges granted, is merely a moral restraint, and not a legal or constitutional one; for it is subject to no supervision, and is *311guided only by legislative wisdom. Such is its essential nature, if it is a legislative power. The very discretion that enacts is reserved for repeal, and this excludes this act of incorporation from the class contracts in the constitution, and ranges it under the class law; and no subsequent acts of judicial or executive officers can change its character.
It may be possible that the act of repeal is unjust in its provisions ; but of that we cannot inquire, if the power exists. Courts and juries may be equally fallible; yet their judgments, within their legitimate province, must be regarded as right. No department of the government is entitled to regard another department with suspicion in the exercise of its peculiar functions. Every form of government, and every department of it, is liable to error; but when the special department, which is intrusted with any matter, has pronounced its final decision, we must treat it as right, for there is and can be no power to set it aside.
But I do not believe that this repeal is unjust. It is consistent with the most sincere respect for those from whom I differ, for me to say that I have a very clear conviction that it is eminently proper and right. And this company could never have been led into this difficulty if it had not colluded in the impudent fraud of the Franklin Canal Company, for which that company was suppressed by an Act of Assembly that was most generous in its provisions. If this company had made their road an Erie and New York road, as was intended by their charter, instead of an Ohio and New York road, they would have saved themselves much trouble. The legislature is very indulgent in declaring that they may do it yet. I am for refusing the injunction.